Citation Nr: 1620610	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  09-34 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In January 2013, the TDIU issue on appeal was remanded to the agency of original jurisdiction (AOJ) since this was inextricably intertwined with other issue that was remanded; the other issue on remand was service connection for a right knee disability.    

Service connection for degenerative joint disease of the right knee was granted in November 2013.  As the Veteran has not appealed either the rating or effective date assigned to these disabilities, the RO's decision represents a complete grant of the Veteran's appeal on these issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, this matter is no longer before the Board on appellate review.   

Pursuant to the Board's January 2013 Remand, the AOJ readjudicated the TDIU claim after the other issue on Remand was adjudicated.  The Board finds that there has been compliance with the Board's Remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On several occasions, such as in August 2013 it was noted that the Veteran was being referred to VA vocational rehabilitation.  It is unclear whether the Veteran ever enrolled in vocational rehabilitation, but such records would be pertinent to the claim on appeal.  As such, the Board should seek any vocational rehabilitation records.

Updated VA treatment records should also be obtained.
Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from November 2013 to the present.  

2.  Obtain VA vocational rehabilitation records to the extent the Veteran ever applied.  If VA vocational rehabilitation has no record of the Veteran ever applying, this should be so noted in the record.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



